On April 7, 2010, this court suspended respondent for a period of one year with the entire year stayed on conditions. The court also ordered respondent to pay board costs in the amount of $1,329.15 on or before July 6, 2010, or she would be found in contempt and suspended until the costs and any accrued interest are paid in full. On October 6, 2010, the court issued an order to show cause why respondent should not be found in contempt and suspended until costs are paid in full. On October 26, 2010, respondent filed a response to the show cause order. Upon consideration thereof,
It is ordered by the court that respondent must pay board costs and any accrued interest in full on or before December 17, 2010. It is further ordered that if respondent fails to pay costs and interest on or before December 17, 2010, respondent will be suspended from the practice of law in Ohio until the costs and interest are paid in full.